460 F.2d 320
UNITED STATES of America, Plaintiff-Appellee,v.James Chalmers CLEMENCE, II, Defendant-Appellant.
No. 71-2778.
United States Court of Appeals,Ninth Circuit.
April 10, 1972.

Richard L. Knickerbocker, Torrance, Cal., for appellant.
William D. Keller, U. S. Atty., Eric A. Nobles, Johnathan David Rapore, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before CHAMBERS, WRIGHT and GOODWIN, Circuit Judges.
PER CURIAM:


1
In this prosecution for refusing induction [50 U.S.C. App. Sec. 462], appellant relies primarily on his claim that there was no basis in fact for the local board's classifying him I-A in the face of evidence of medical disability.  The medical evidence did not clearly present a prima facie case for exemption; but if it did, the finding of acceptability by the examining center provides a basis for the classification in this case.


2
The trial court properly refused to redetermine appellant's other claims.  United States v. Shunk, 438 F.2d 1204 (9th Cir. 1971); United States v. Brunges, 450 F.2d 947 (9th Cir. 1971); and Ehlert v. United States, 402 U.S. 99, 91 S.Ct. 1319, 28 L.Ed.2d 625 (1971).